Citation Nr: 1412100	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for nephropathy, to include as secondary to diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy.

3.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy.

4.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.

5.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to an initial compensable rating for bilateral hearing loss, prior to July 24, 2007.

7.  Entitlement to an initial compensable rating for bilateral hearing loss, from July 25, 2007.

8.  Entitlement to an initial compensable rating for onychomycosis.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims are now properly before the New Orleans, Louisiana RO.

The February 2008 rating decision granted service connection for tinnitus and assigned a 10 percent rating.  The Veteran filed a notice of disagreement with all issues addressed in the February 2008 rating decision.  The RO issued a Statement of the Case in October 2010, which addressed an increased rating for tinnitus.  The Veteran's December 2010 substantive appeal specifically did not address his tinnitus claim.

The issues of increased ratings for peripheral neuropathy, increased rating for bilateral hearing loss from July 25, 2007, and an increased rating for onychomycosis are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran does not have a medical diagnosis of nephropathy.

2.  Prior to July 24, 2007, the Veteran's hearing loss manifested by no greater than a Roman Numeral VI right ear hearing loss at any time during appellate term, and no greater than a Roman Numeral III left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nephropathy, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a compensable rating for bilateral hearing loss, prior to July 24, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§  3.102  , 3.159, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 3.159 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in February 2006 and July 2007 of the information and evidence needed to substantiate and complete his claims to include information regarding how VA assigns disability evaluations and effective dates.  The claims were readjudicated in an October 2010 statements of the case. 

VA has also fulfilled its duty to assist.  The claims file contains the Veteran's service treatment records and VA medical center records.  The Veteran requested that additional VA records be obtained and he be scheduled for additional examinations, because his symptoms had worsened, on his December 2010 substantive appeal.  The issues addressed in this decision are would not be affected by additional records, as a VA examiner determined the Veteran does not suffer from nephropathy, and the increased rating for hearing loss is addressed for the time period from January 30, 2006 to July 24, 2007.  There is no suggestion that additional pertinent records must be secured prior to the Board adjudicating this claim. 

The Veteran was afforded VA examinations in conjunction with his claims in July and August 2007.  The examiner interviewed the Veteran, reviewed the claims file, provided a physical examination, and provided diagnoses and descriptions of the Veteran's disabilities.  The examination report was complete, and the Board finds the examinations adequate for the purposes of these decisions.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R. § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay statements may serve to support a claim of a claim of entitlement to service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Here, while the Veteran is competent to provide statements regarding observable symptoms he may notice, but he is not competent to diagnose nephropathy.  

The Veteran filed a claim for nephropathy in April 2007, and noted that he received all his treatment from the VA.  He did not describe any symptoms of nephropathy that he experienced.  A review of VA treatment records from 2006 and 2007 do not include a diagnosis of nephropathy.

The Veteran was afforded a VA diabetes examination in August 2007.  The examiner found that there was no evidence revealing the Veteran had diabetic nephropathy.  His BUN and creatinine levels were normal, and his urinalysis was normal.  

There is no competent evidence of a current disability of diabetic nephropathy.  Although the Veteran filed the claim in April 2007, and indicated that his records supported this claim, there is no evidence of a medical diagnosis of nephropathy and the Veteran has not provided any statements regarding symptoms of nephropathy.  As such, the claim for service connection for arthritis must be denied on the basis of there being no current disability.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA.  

A rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  These averages are entered into a table from the Rating Schedule to determine the auditory acuity level of each ear (Table VI), and these auditory acuity levels are entered into another table of the Rating Schedule to determine the percentage disability rating (Table VII).  38 C.F.R. § 4.85. 

An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA Audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.   Although the VA examination discussed in this decision is from 2007, the examiner did note one functional effect of the Veteran's hearing loss.

In January 2006, the Veteran filed a claim for service connection for bilateral hearing loss.  He was afforded a VA audio examination on July 24, 2007.  He described noise exposure in service, and tinnitus onset in service.  He stated that he had difficulty hearing his wife, and that she frequently had to repeat herself during communication.  He stated that he was not receiving any treatment for his hearing loss and tinnitus.  VA treatment records from 2006 and 2007  contained in the claims file, do not include treatment for hearing loss.  

The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz  of 20, 30, 65, and 65 decibels, respectively, for an average of 45 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 20, 30, 70, and 70 decibels, respectively, with an average of 47.5 decibels.  Speech discrimination scores were reported as 92 percent for both ears.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner noted that the functional limitation of the Veteran's hearing loss was his difficulty in understanding others during conversations.

Application of 38 C.F.R. § 4.85 Table VI to the July 2007 measurements results in assignment of a Roman Numeral I for each ear for the purpose of determining a disability rating.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

There is limited evidence in the record regarding the Veteran's claim for an increased rating for hearing loss.  On his claim and notice of disagreement the Veteran did not provide any statements regarding his symptoms.  He reported during his examination that he has not received any treatment for his hearing loss.  The VA examination reviewed bilateral hearing loss, but testing shows that the severity of his bilateral hearing loss does not meet the criteria for a compensable rating under 38 C.F.R. § 4.85.

In sum, there is no basis for assignment of a compensable rating for the Veteran's service-connected bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. §  5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

The symptoms presented by the Veteran's bilateral hearing loss are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  The criteria for hearing impairment includes 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing loss.  The Veteran's hearing loss pattern does not meet the criteria for an exceptional pattern.  Additionally, the Veteran had not sought treatment for his hearing loss prior to the 2007 examination, and only argued that his hearing loss made him less able to hear and understand his wife.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for nephropathy, to include as secondary to diabetes mellitus, is denied.

Entitlement to an initial compensable rating for bilateral hearing loss, prior to July 24, 2007, is denied.


REMAND

On the Veteran's December 2010 substantive appeal, the Veteran's representative noted that the Veteran's increased rating claims were "denied based on dated [VA] examinations and old [VA] records."  The attorney requested that the Veteran's ongoing treatment records were obtained and for new VA examinations to address the Veteran's worsening disabilities.

The Veteran was afforded a VA peripheral nerves examination in August 2007.  The examiner diagnosed mild diabetic neuropathy, but did not address the specific nerves involved.  In February 2011, the Veteran was afforded a VA diabetes examination, which included neurological evaluation.  The RO has not addressed this evidence, as the Statement of the Case was issued in October 2010.  On remand, the Veteran should be scheduled for a new VA examination.

The August 2007 VA examination additionally addressed the Veteran's diabetes mellitus and its associated complications.  He was noted to have bilateral first toenails onychomycosis.  Further description of the onychomycosis is not available.  An additional VA examination to address his claims of increased symptoms of onychomycosis should be scheduled.

The Board addressed the Veteran's claim for a compensable rating for bilateral hearing loss prior to July 24, 2007 above.  However, on his substantive appeal in 2010, the Veteran indicated that his service-connected disorders had increased in severity since the last examination.  As such, the Veteran should be afforded a new VA audio examination.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to secure any records which have not been previously secured for inclusion in the claims file, to include any VA treatment records from 2007 to the present.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate any identified records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Once the above development has been completed to the extent possible, the RO/AMC should schedule a VA examination to determine the current severity of the Veteran's bilateral upper and lower extremities peripheral neuropathy.

The examiner should specifically state whether any neurologic manifestations found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  If any of the above requested information cannot be provided without resort to speculation, the examiner must specifically state this.  Any associated tests should be performed and the results contained in the examination report.

3.  Schedule the Veteran for an appropriate examination to determine the current severity of his onychomycosis.  Currently, the Veteran's onychomycosis is rated as part of the diabetic process, as it is currently noncompensably rated.  The examiner should address what percentage of the Veteran's entire body and what percent of his exposed body are affected by his onychomycosis.  The examiner should also comment on whether the Veteran receives systemic therapy or other immunosuppressive drugs as part of his treatment for onychomycosis.

4.  Schedule the Veteran for a VA audio examination to determine the current severity of his bilateral hearing loss.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


